Title: From Thomas Jefferson to James Madison, 17 March 1803
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
                            
            Monticello Mar. 17. 1803.
          
          Your’s of the 10th. is recieved and I now inclose a letter to the Secretary of the navy, which be pleased to seal & deliver after perusal. I think not a moment should be lost in forwarding the stores to Algiers, as it is of importance to keep those powers quiet. might it not be useful to propose to the Dey with a year’s annuity in stores, to recieve another year’s in money?   the answer from the Intendant of New Orleans was not unexpected to me; and I question whether any thing moves him but the shipment to Spain. Accept my affectionate salutations.
          
            Th: Jefferson
          
        